                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ANTHONY LAMAR,                                                                 PLAINTIFF
ADC #120479A

v.                           CASE NO. 5:18-CV-00292 BSM

WENDY KELLEY, et al.                                                        DEFENDANTS

                                          ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 54] is adopted. Lamar’s motion for a preliminary

injunction or temporary restraining order [Doc. No. 40] is denied. Pursuant to 28 U.S.C.

section 1915(a)(3), it is certified that an in forma pauperis appeal from this order would not

be taken in good faith.

       IT IS SO ORDERED this 28th day of May 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
